Title: To James Madison from James Simpson, 3 June 1803
From: Simpson, James
To: Madison, James


					
						No. 57
						Sir
						Tangier 3d. June 1803.
					
					The sole purport of this is to acquaint you, that the Brig Mary of Salem William Webb Master belonging 

to Mr. John Derby has been taken up at Mogadore for purpose of conveying some Masts and other Naval Stores 

the property of His Imperial Majesty to Sallé.  Every possible opposition was made on the part of Mr Gwyn & Mr 

Brown the Supercargo, but to no effect.  Mr. Brown demanded one thousand dollars Freight.  The Governour of 

Mogadore promised to pay whatever should be considered reasonable by the Commerce of that place, yet it is 

very doubtfull if any will be obtained; for in this Country such services are commonly looked for at the hand of the 

Nation the Vessel belongs to.
					Orders have been given for the two Ships at Rhabat, the one at Larach and the two Galleys at Tetuan 

being got ready for Sea, with all possible expedition.  I have the honour to be Sir Your Most Obedient and 

Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
